Citation Nr: 0500831	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which granted service connection and 
assigned a 30 percent rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2004 the Board of Veterans' Appeals (Board) received 
a letter from the veteran's clinical psychologist at the Vet 
Center in Anchorage, Alaska.  In his letter the psychologist 
assigned a Global Assessment of Functioning (GAF) Score of 40 
to the veteran's impairment due to PTSD.  The letter is 
relevant to the issue of the initial rating for PTSD.  A 
review of the September 2003 supplemental statement of the 
case indicates it has not been considered by the RO.  The 
claims folder does not include a waiver of agency of original 
jurisdiction (AOJ) consideration of the additional evidence.  
Proceeding to adjudicate the veteran's claim without first 
having the evidence considered by the RO might result in 
prejudice to the veteran.  38 U.S.C.A. § 7104(a)(West 2002); 
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  

In addition, the letter indicates the veteran has been a 
client of the Anchorage Veterans Center since May 2003.  The 
claims folder contains the veteran's records of treatment 
from the Wasila Vet Center, but there are no records in the 
claims folder of treatment received since May 2003 at the 
Anchorage Vet Center.  Those records are relevant to the 
issue of the current severity of the veteran's PTSD.  They 
may offer evidence to support the GAF of 40 contained in the 
February 2004 letter which is significantly lower than the 
GAF scores previously assigned.  VA has a duty to assist the 
veteran is obtaining any records in the custody of a Federal 
Department or agency.  38 C.F.R. § 3.159 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for PTSD since March 
2003, then obtain copies of records of 
all such treatment which have not been 
previously secured.  This should include 
a specific request for any records of 
treatment of the veteran from the 
Anchorage Vet Center, Department of 
Veterans Affairs, 4210 Tudor Centre 
Drive, Suite 115, Anchorage, Alaska, 
99506-5914

2.  Thereafter, the RO should review the 
claims file and readjudicate the claim.  
If it remains denied, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should have the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




